           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 1 of 18 Page ID #:1



     1     Gary M. Anderson (State Bar No. 97385)
           ganderson@fulpat.com
     2     Fulwider Patton LLP
           6100 Center Drive, Suite 1200
     3     Los Angeles, California 90045
           Telephone: (310) 824-5555
     4     Facsimile: (310) 824-9696
           litdocketla@fulpat.com
     5
           Atul R. Singh (pro hac vice pending)
     6     asingh@egsllp.com
           James M. Smedley (pro hac vice pending)
     7     jsmedley@egsllp.com
           Ellenoff Grossman & Schole LLPth
     8     1345 Avenue of the Americas, 11 Floor
           New York, New York 10105
     9     Telephone: (212) 370-1300
           Facsimile: (212) 370-7889
   10
           Attorneys for Plaintiff
   11      Digital Marketing Corp. d/b/a DigitalBuyer
   12

   13                          UNITED STATES DISTRICT COURT
   14            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   15
           DIGITAL MARKETING CORP.,               )   Case Number: 2:20-cv-6223
   16      a Delaware Corporation, d/b/a          )
           DIGITALBUYER,                          )
   17                                             )   COMPLAINT FOR
                       Plaintiff,                 )
   18                                             )   (1) Federal Trademark Infringement
                 vs.                              )   and False Designation of Origin
   19                                             )   (2) Cancellation of Trademark
           MANUFACTURAS POST                      )   Registration
   20                                             )   (3) California Unfair Competition
           FORM, S.A. de C.V.,
                                                  )   (4) Common Law Trademark
   21      a Mexico Corporation,                  )   Infringement
                                                  )   (5) Common Law Unfair Competition
   22                  Defendant.                 )
                                                  )   DEMAND FOR JURY TRIAL
   23

   24

   25

   26

   27

   28

10763131                                              1

                                    COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 2 of 18 Page ID #:2



     1                                    I.    JURISDICTION
     2            1.    This Court has jurisdiction over this action: (a) pursuant to 28 U.S.C.
     3     §§ 1331 and 1338 and 15 U.S.C. § 1121, because the action alleges violations of a
     4     federal statute, namely, the federal Lanham Act, 15 U.S.C. § 1125(a); (b) pursuant
     5     to 28 U.S.C. § 1332, because there is diversity of citizenship between the parties
     6     and the matter in controversy exceeds the sum or value of $75,000, exclusive of
     7     interest and costs; (c) pursuant to supplemental jurisdiction under 28 U.S.C. § 1367
     8     over the state law claims under California Business and Professions Code
     9     §§ 17200, 17500 et seq. and California common law, because the alleged state law
   10      claims are so related to the claims in this action over which this Court has original
   11      jurisdiction that they form part of the same case and controversy under Article III
   12      of the United States Constitution
   13                                    II.   INTRODUCTION
   14             2.    For its Complaint against Defendant, Manufacturas Post Form, S.A.
   15      de C.V. (“Defendant” or “Manufacturas”), Plaintiff, Digital Marketing Corporation
   16      d/b/a DigitalBuyer (“Plaintiff” or “DigitalBuyer”), by its attorneys, alleges as
   17      follows:
   18             3.    DigitalBuyer brings this action for injunctive relief and damages
   19      under the Federal Trademark Act, commonly referred to as the Lanham Act, for
   20      federal trademark infringement and false designation of origin in violation of
   21      Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) et seq.; for cancellation of
   22      Defendant’s U.S. Trademark Registration No. 5958465 for the mark DURABOX
   23      under Section 37 of the Lanham Act, 15 U.S.C. § 1119; and trademark
   24      infringement and unfair competition in violation of the statutory and common law
   25      of the State of California.
   26                                          III.   VENUE
   27             4.    Venue is proper in this district under 28 U.S.C. § 1391 because a
   28      substantial part of the events and omissions giving rise to the claims occurred in
10763131                                               2

                                    COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 3 of 18 Page ID #:3



     1     this district, and because, upon information and belief, Defendant has conducted
     2     business in this district, has sold or plans to sell infringing products in this district,
     3     and is subject to personal jurisdiction in this district and/or resides in this district.
     4                                      IV.    THE PARTIES
     5             5.     Plaintiff DigitalBuyer is a corporation organized under the laws of the
     6     State of Delaware, with its principal place of business located at 155 W.
     7     Washington Boulevard, Suite 306, Los Angeles, California 90015.
     8             6.     Upon information and belief, Defendant Manufacturas is a
     9     corporation organized and existing under the laws of Mexico with an address at
   10      Guanacevi, 370 Parque Ind. Lagunero, Gomez Palacio, Durango, Mexico 35078.
   11                               V.     FACTUAL ALLEGATIONS
   12                     DigitalBuyer’s Business and Its DURABOX Trademark
   13              7.     DigitalBuyer has been in business since June 2010. DigitalBuyer is a
   14      provider of furniture, equipment and supplies for industrial and commercial
   15      business use.
   16              8.     DigitalBuyer offers its goods throughout the United States while
   17      maintaining the highest standards of quality, ethics, and business conduct.
   18      DigitalBuyer’s products include, but are not limited to, security and fireproof safes,
   19      audio-visual furniture, hand trucks and dollies, and personal protective equipment.
   20              9.     In or around May 2015, DigitalBuyer began offering among its
   21      products metal cash deposit boxes, safe deposit boxes and safety deposit boxes
   22      under    the    trademark     DURABOX        through     its   own    company      website
   23      www.digitalbuyer.com and through third party site www.amazon.com.
   24              10.    In or around August 2015, DigitalBuyer made its first sale of a
   25      product under the DURABOX mark in the United States.
   26              11.    Since commencing use of the DURABOX mark, DigitalBuyer has
   27      continuously used the DURABOX trademark in United States commerce in
   28      connection with the advertising, promotion, sale, and distribution of its products
10763131                                                 3

                                       COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 4 of 18 Page ID #:4



     1     throughout the United States. Attached as Exhibit A is a screenshot from the
     2     website www.digitalbuyer.com showing one of DigitalBuyer’s products offered for
     3     sale under the mark DURABOX.
     4            12.   DigitalBuyer also advertises its products under the DURABOX mark
     5     on its other website www.duraboxes.com.
     6            13.   Since commencing use of the DURABOX mark, DigitalBuyer has
     7     advertised and promoted its products, including safety and security deposit boxes,
     8     under the trademark DURABOX resulting in significant sales of such products. To
     9     date, DigitalBuyer has sold over 5000 units of its products under the mark
   10      DURABOX.
   11             14.   The DURABOX mark has come to be relied upon by the public as
   12      identifying and designating DigitalBuyer’s products, thereby distinguishing them
   13      from other similar products.     DigitalBuyer’s DURABOX mark has come to
   14      represent and symbolize the high quality and reliability of DigitalBuyer’s safety
   15      and security boxes.
   16             15.   By virtue of DigitalBuyer’s extensive advertising, promotion and
   17      sales of products under the mark DURABOX, the mark DURABOX has become
   18      well-known, well-established, and exclusively associated with DigitalBuyer and its
   19      business.
   20             16.   The DURABOX mark is an inherently distinctive trademark and/or
   21      has acquired distinctiveness and secondary meaning as a result of DigitalBuyer’s
   22      extensive use of the mark in connection with DigitalBuyer’s marketing, sales, and
   23      distribution of products under the mark.
   24             17.   DigitalBuyer therefore owns all goodwill and common law rights,
   25      title, and interest in and to the mark DURABOX for use in connection with goods
   26      such as metal cash deposit boxes, safe deposit boxes, safety deposit boxes, and
   27      related products.
   28      ///
10763131                                              4

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 5 of 18 Page ID #:5



     1                        DigitalBuyer Applies to Register DURABOX
     2
                               With The U.S. Patent & Trademark Office

     3            18.   On November 17, 2016, DigitalBuyer filed an application with the
     4     U.S. Patent & Trademark Office (“USPTO”) to register the DURABOX
     5     trademark, which application was assigned Serial Number 87/240,366 and which
     6     covers, metal cash deposit boxes; safe deposit boxes; safety deposit boxes.
     7     Attached hereto as Exhibit B is a printout from the USPTO’s TESS database
     8     showing details of DigitalBuyer’s application (the “DigitalBuyer Application”).
     9            19.   On February 23, 2017, the USPTO suspended further action on the
   10      DigitalBuyer Application in view of Defendant’s application to register the
   11      identical trademark DURABOX for tool boxes of metal, empty; tool and tool
   12      accessory boxes made of metal sold empty and parts and fittings therefor; tools
   13      chests of metal sold empty. Upon information and belief, Defendant’s application
   14      was filed September 19, 2016, almost two months before the DigitalBuyer
   15      Application, and was assigned Serial Number 87175348.          Attached hereto as
   16      Exhibit C is a printout from the USPTO’s TESS database showing details of
   17      Defendant’s application (the “Defendant’s Application”).
   18             20.   Upon information and belief, in Defendant’s Application Defendant
   19      has alleged that it first used the DURABOX mark in interstate commerce on or
   20      around August 1, 2016, a date well after DigitalBuyer’s first use in interstate
   21      commerce of the DURABOX mark in May 2015.
   22             21.   Upon information and belief, DigitalBuyer has priority of use in its
   23      trademark DURABOX over Defendant’s use, because DigitialBuyer’s first use of
   24      its DURABOX trademark in interstate commerce pre-dates any date upon which
   25      Defendant can rely upon to establish priority.
   26      ///
   27      ///
   28      ///
10763131                                              5

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 6 of 18 Page ID #:6



     1                       DigitalBuyer Opposes Defendant’s Application
     2            22.   On February 7, 2017, the USPTO published Defendant’s Application
     3     for opposition, and on May 30, 2017, DigitalBuyer timely filed Opposition No.
     4     91234793 against Defendant’s Application (the “Opposition”).
     5            23.   In the Opposition, Digital Buyer alleged that it had priority of use and
     6     that Defendant’s use of an identical mark, namely, DURABOX, in connection with
     7     goods related to DigitalBuyer’s goods is likely to cause confusion, mistake, or
     8     deceit among the trade and consuming public, and that Defendant’s Application
     9     should therefore be refused registration on that basis.
   10             24.   DigitalBuyer and Defendant conducted some limited discovery in the
   11      Opposition and engaged in settlement negotiations. However, on September 20,
   12      2019, in response to Defendant’s motion to dismiss for failure to prosecute, the
   13      USPTO’s Trademark Trial and Appeal Board (“TTAB”) dismissed the Opposition
   14      with prejudice against DigitalBuyer citing DigitalBuyer’s purported failure to
   15      prosecute the Opposition.
   16             25.   Because the Opposition was dismissed, Defendant’s Application
   17      proceeded and matured to registration when, on January 14, 2020, the USPTO
   18      issued U.S. Trademark Registration No. 5958465 in the name of Defendant for the
   19      mark DURABOX covering tool boxes of metal, empty; tool and tool accessory
   20      boxes made of metal sold empty and parts and fittings therefor; tools chests of
   21      metal sold empty, in International Class 6. Attached hereto as Exhibit D is a copy
   22      of U.S. Trademark Registration No. 5958465 (the “Defendant’s Registration”).
   23             26.   Upon information and belief, now that Defendant’s Registration has
   24      issued, the USPTO is very likely to remove the DigitalBuyer Application from
   25      suspension and formally cite Defendant’s Registration against the DigitalBuyer
   26      Application on the basis of likelihood of confusion, and thereby cause further harm
   27      to DigitalBuyer by precluding DigitalBuyer from achieving registration of its
   28      DURABOX trademark.
10763131                                               6

                                    COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 7 of 18 Page ID #:7



     1            27.   Notwithstanding the fact that the Opposition was dismissed,
     2     DigitalBuyer now brings this action for infringement against Defendant seeking
     3     injunctive relief and damages, remedies that were not available to DigitalBuyer in
     4     the Opposition and which DigitalBuyer may seek regardless of the dismissal of the
     5     Opposition. See V.V.V. & Sons Edible Oils Ltd. v. Meenakshi Overseas, LLC, 946
     6     F.3d 542 (9th Cir. 2019).
     7                             Defendant’s Ongoing Infringement
     8
                                     of the DURABOX Trademark

     9            28.   Upon information and belief, Defendant is engaged in the business of
   10      manufacturing, marketing, and selling tool boxes made of metal, tool and tool
   11      accessory boxes made of metal sold empty and parts and fittings therefor, and tools
   12      chests of metal sold empty.
   13             29.   Upon information and belief, Defendant commenced using the mark
   14      DURABOX in interstate commerce on or around August 1, 2016, a date well after
   15      DigitalBuyer’s first use in interstate commerce of the DURABOX mark in May
   16      2015 and subsequent first sale in August 2015.
   17             30.   Upon information and belief, since August 2016, Defendant has used
   18      the mark DURABOX in connection with the advertising, promotion, sale, and
   19      distribution of tool boxes of metal, empty; tool and tool accessory boxes made of
   20      metal sold empty and parts and fittings therefor; tools chests of metal sold empty
   21      (the “Infringing Products”), goods which are similar to and related to
   22      DigitalBuyer’s products.
   23             31.   Upon information and belief, Defendant advertises its Infringing
   24      Products through its website www.dura-box.com. Attached as Exhibit E is a
   25      screenshot from the website www.dura-box.com showing Defendant’s products
   26      advertised for sale under the mark DURABOX.
   27      ///
   28      ///
10763131                                             7

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 8 of 18 Page ID #:8



     1            32.   Although Defendant’s Registration for the mark DURABOX includes
     2     a design, the wording of Defendant’s mark is identical to DigitalBuyer’s
     3     DURABOX trademark.
     4            33.   Upon information and belief, both DigitalBuyer and Defendant
     5     advertise and promote their products through similar channels to similar customers.
     6     In fact, a search for “durabox” conducted on the www.google.com search engine
     7     shows that both DigitalBuyer’s websites and products and Defendant’s website and
     8     products are among the first few search results simultaneously displayed on the
     9     first page of search results. See Exhibit F attached hereto.
   10             34.   Upon information and belief, the goods being marketed and sold by
   11      Defendant under the DURABOX mark are virtually identical and/or highly related
   12      to the goods being offered by DigitalBuyer under its DURABOX trademark.
   13             35.   Upon information and belief, the purchasers and potential purchasers
   14      of Plaintiff DigitalBuyer’s products offered and sold under its DURABOX
   15      trademark are identical or similar to the purchasers and potential purchasers of
   16      Defendant’s products marketed and sold under the DURABOX mark.
   17             36.   The use by Defendant of the DURABOX mark in connection with the
   18      same or related goods as those of DigitalBuyer is likely to cause confusion,
   19      mistake, and/or deception of the trade and relevant consuming public, who are
   20      likely to believe that Defendant’s Infringing Products emanate from and/or are
   21      endorsed, sponsored, approved, or authorized by DigitalBuyer, when they are not.
   22             37.   Upon information and belief, Defendant selected and adopted the
   23      DURABOX mark with knowledge of Plaintiff DigitalBuyer’s prior rights, and,
   24      upon further information and belief, Defendant’s continued use of the DURABOX
   25      mark has been with the intent to trade upon the goodwill and well-regarded
   26      reputation associated with DigitalBuyer and its DURABOX trademark.
   27             38.   Upon information and belief, all of Defendant’s acts complained of
   28      herein have been and are being taken intentionally and willfully.
10763131                                              8

                                   COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 9 of 18 Page ID #:9



     1             39.   Upon information and belief, notwithstanding the dismissal of the
     2     Opposition in September 2019, Defendant’s infringement of DigitalBuyer’s rights
     3     in its DURABOX trademark has been ongoing and continuous because Defendant
     4     has not ceased using the mark in connection with the Infringing Products.
     5                                   VI.   CLAIMS FOR RELIEF
     6                                   FIRST CLAIM FOR RELIEF
     7                  Trademark Infringement and False Designation of Origin
     8
                   In Violation of the Federal Lanham Act § 43(a), 15 U.S.C. § 1125(a)

     9
                   40.   Plaintiff re-alleges and incorporates paragraphs 1 through 39 above as

   10
           if fully set forth herein.

   11
                   41.   Since well before the commencement of Defendant’s conduct and

   12
           actions alleged herein, Plaintiff has used the DURABOX trademark in commerce

   13
           in the United States, which trademark is protectable under Lanham Act Section

   14
           43(a), 15 U.S.C. § 1125(a), as being either inherently distinctive or having

   15
           acquired secondary meaning.          As such, the DURABOX trademark identifies

   16
           Plaintiff as the source of the products marketed and sold under the DURABOX

   17
           trademark.

   18
                   42.   Commencing sometime after DigitalBuyer first used the DURABOX

   19
           trademark, Defendant commenced using in commerce, and has, to date, continued

   20
           to use in commerce, the mark DURABOX which is virtually identical and or

   21
           highly similar to DigitalBuyer’s DURABOX trademark. Therefore, Defendant’s

   22
           DURABOX mark is confusingly similar to DigitalBuyer’s DURABOX trademark.

   23
                   43.   DigitalBuyer is informed and believes and alleges thereon that

   24
           Defendant’s past and continued use of the DURABOX mark is falsely designating

   25
           the origin and/or source of Defendant’s Infringing Products as DigitalBuyer.

   26
                   44.   DigitalBuyer is informed and believes and alleges thereon that

   27
           Defendant’s past and continued use of the Infringing Products is likely to cause

   28
           confusion or deception among consumers in that potential consumers are likely to

10763131                                                 9

                                        COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 10 of 18 Page ID #:10



     1      mistakenly believe that there is an affiliation, connection, or association between
     2      DigitalBuyer and Defendant, when there is not, or that DigitalBuyer has
     3      manufactured, authorized, sponsored, approved, or endorsed Defendant’s use of
     4      the DURABOX mark and Infringing Products, when DigitalBuyer has not.
     5              45.   Defendant’s actions constitute trademark infringement and/or false
     6      designation of origin in violation of Lanham Act Section 43(a), 15 U.S.C.
     7      § 1125(a).
     8              46.   Defendant’s conduct described herein has caused and, if not enjoined,
     9      will continue to cause, irreparable harm to Plaintiff’s rights in its DURABOX
   10       trademark, and its business’s positive reputation, and the goodwill of Plaintiff,
   11       which cannot be adequately compensated solely by monetary damages. Plaintiff,
   12       therefore, has no adequate remedy at law and seeks preliminary and permanent
   13       injunctive relief under 15 U.S.C. § 1116.
   14               47.   DigitalBuyer is informed and believes and alleges thereon that
   15       Defendant’s infringing activities have been conducted willfully, with knowledge of
   16       Plaintiff’s prior rights in the DURABOX trademark, and with the intent to cause
   17       confusion among potential consumers. As such, in addition to injunctive relief,
   18       Plaintiff is entitled to an award of treble damages and attorneys’ fees in bringing
   19       and maintaining this action under Section 35(b) of the federal Lanham Act, 15
   20       U.S.C. § 1117(b).
   21               48.   Unless Defendant is restrained by this Court from continuing to
   22       infringe the DURABOX trademark, the consuming public will continue to be
   23       harmed from the confusion being caused and likely to be caused by Defendant’s
   24       acts and Plaintiff’s injuries will, therefore, continue to accrue.
   25                                    SECOND CLAIM FOR RELIEF
   26                     Cancellation of U.S. Trademark Registration No. 5958465
   27               49.   Plaintiff re-alleges and incorporates paragraphs 1 through 48 above as
   28       if fully set forth herein.
10763131                                                 10

                                         COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 11 of 18 Page ID #:11



     1              50.   DigitalBuyer is informed and believes and alleges thereon that
     2      Defendant’s past and continued use of the DURABOX mark is falsely designating
     3      the origin and/or source of Defendant’s Infringing Products as DigitalBuyer.
     4              51.   DigitalBuyer is informed and believes and alleges thereon that
     5      Defendant’s past and continued use of the DURABOX mark and the Infringing
     6      Products is likely to cause confusion or deception among consumers in that
     7      potential consumers are likely to mistakenly believe that there is an affiliation,
     8      connection, or association between DigitalBuyer and Defendant, when there is not,
     9      or that DigitalBuyer has manufactured, authorized, sponsored, approved, or
   10       endorsed Defendant’s use of the DURABOX mark and Infringing Products, when
   11       DigitalBuyer has not.
   12               52.   Under Section 14 of the Lanham Act, 15 U.S.C. § 1064, Defendant’s
   13       U.S. Trademark Registration No. 5958465 for the mark DURABOX is subject to
   14       cancellation within five years of its registration date.
   15               53.   Consequently, because of the likelihood of confusion that will arise
   16       between Plaintiff’s and Defendant’s concurrent use of the identical mark
   17       DURABOX, Plaintiff requests cancellation of Defendant’s U.S. Trademark
   18       Registration No. 5958465 for the mark DURABOX under Section 37 of the
   19       Lanham Act, 15 U.S.C. § 1119.
   20                                    THIRD CLAIM FOR RELIEF
   21                          Unfair Competition In Violation of California
   22
                            Business & Professions Code §§ 17200, 17500 et seq.

   23
                    54.   Plaintiff re-alleges and incorporates paragraphs 1 through 53 above as

   24
            if fully set forth herein.

   25
                    55.   DigitalBuyer is informed and believes and alleges thereon that

   26
            Defendant’s willful, knowing and unauthorized use of the DURABOX mark and

   27
            the Infringing Products and misleading advertising of the same, among other acts,

   28
            is causing and/or is likely to cause confusion as to the source of the goods and is

10763131                                                 11

                                         COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 12 of 18 Page ID #:12



     1      causing harm to Plaintiff’s goodwill and reputation. Defendant’s infringing use
     2      consists of an unlawful, misleading, fraudulent, and/or deceptive appropriation of
     3      Plaintiff’s exclusive rights in the DURABOX trademark.
     4              56.   DigitalBuyer is informed and believes and alleges thereon that
     5      Defendant’s unfair and deceptive business practices and misleading advertising as
     6      alleged in this Complaint are in violation of California Business and Professions
     7      Code, Section 17200 et seq., and California Business and Professions code, Section
     8      17500 et seq.       The predicate acts comprising Defendant’s unlawful, unfair,
     9      deceptive, and/or fraudulent trade practices or acts include, but are not limited to,
   10       the violations of law and deceptive marketing and advertising more fully set forth
   11       in this pleading.
   12               57.   Plaintiff has no adequate remedy at law. Monetary compensation will
   13       not afford Plaintiff adequate relief.
   14               58.   Defendant’s acts and omissions as alleged herein will engender the
   15       need for a multiplicity of judicial proceedings and will cause damage to Plaintiff
   16       that is difficult, if not impossible, to measure. Unless Defendant is preliminarily
   17       and permanently enjoined from committing the unlawful acts alleged, including
   18       unfair competition, Plaintiff will continue to suffer irreparable harm. Injunctive
   19       relief is therefore appropriate under California Business and Professions Code
   20       Sections 17200 and 17500, et seq., to prevent Defendant from engaging in any
   21       further acts of unfair competition.
   22               59.   Under California Business and Professions Code Section 17203,
   23       Defendant is required to also disgorge and/or restore to Plaintiff all money, profits,
   24       or property acquired or earned by means of Defendant’s unfair competition with
   25       Plaintiff.
   26               60.   Under California Business and Professions Code Section 17203,
   27       Plaintiff is also entitled to a preliminary and permanent injunction restraining
   28

10763131                                               12

                                     COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 13 of 18 Page ID #:13



     1      Defendant, its respective officers, agents, employees, distributors and all persons
     2      acting in concert with them, from engaging in such further unlawful conduct.
     3                                   FOURTH CLAIM FOR RELIEF
     4                              Common Law Trademark Infringement
     5              61.   Plaintiff re-alleges and incorporates paragraphs 1 through 60 above as
     6      if fully set forth herein.
     7              62.   DigitalBuyer is informed and believes and alleges thereon that
     8      Defendant’s unauthorized use of the DURABOX mark, among other acts, is likely
     9      to cause confusion, deception, and mistake by creating the false and misleading
   10       impression that Defendant’s Infringing Products are manufactured or provided by
   11       Plaintiff, associated or connected with Plaintiff, or have the sponsorship,
   12       endorsement, or approval of Plaintiff, in violation of the common law of the State
   13       of California.
   14               63.   Defendant is also passing off the Infringing Products as products
   15       manufactured or provided by Plaintiff when they are not. DigitalBuyer is informed
   16       and believes and alleges thereon that Defendant’s unauthorized use of the
   17       DURABOX mark and Infringing Products, among other acts, is likely to cause
   18       confusion, deception, and mistake by creating the false and misleading impression
   19       that Defendant’s Infringing Products are the same as or related to Plaintiff’s
   20       products.
   21               64.   Defendant’s acts are in violation of the common law of the State of
   22       California.
   23               65.   DigitalBuyer is informed and believes and alleges thereon that
   24       Defendant’s misconduct resulting in such actual and likelihood of confusion,
   25       deception, and mistake will continue unless enjoined by this Court.
   26               66.   As a direct and proximate result of Defendant’s misconduct, Plaintiff
   27       has suffered harm and is entitled to monetary damages in an amount to be
   28       determined at trial.
10763131                                                 13

                                         COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 14 of 18 Page ID #:14



     1              67.   In addition, Defendant’s conduct described herein has caused and, if
     2      not enjoined will continue to cause, irreparable harm to Plaintiff’s rights in its
     3      DURABOX trademark, and its business’s positive reputation, and the goodwill of
     4      Plaintiff, which cannot be adequately compensated solely by monetary damages.
     5      Plaintiff, therefore, has no adequate remedy at law and seeks preliminary and
     6      permanent injunctive relief.
     7                                   FIFTH CLAIM FOR RELIEF
     8                                   Common Law Unfair Competition
     9              68.   Plaintiff re-alleges and incorporates paragraphs 1 through 67 above as
   10       if fully set forth herein.
   11               69.   DigitalBuyer is informed and believes and alleges thereon that
   12       Defendant has engaged in and continues to engage in unfair competition by using
   13       the DURABOX mark and Infringing Products, among other acts, that Defendant
   14       has engaged in and continues to engage in unfair competition by using the
   15       DURABOX mark and Infringing Products with the intention of interfering with
   16       and trading on the business reputation and goodwill engendered by Plaintiff
   17       through hard work, diligent efforts, and the expenditure of considerable resources,
   18       time and money in promoting and selling its products under the DURABOX
   19       trademark.
   20               70.   Defendant’s acts have caused Plaintiff competitive injury, as
   21       described herein, and specifically have caused Plaintiff to incur damages in an
   22       amount to be proven at trial consisting of, among other things, diminution in the
   23       value of and goodwill associated with the DURABOX trademark.
   24               71.   As a direct and proximate result of Defendant’s misconduct, Plaintiff
   25       has been, and will continue to be irreparably harmed, injured and damaged, and
   26       such harm sill continue unless enjoined by this Court.
   27               72.   Plaintiff is also without an adequate remedy at law.
   28

10763131                                                 14

                                         COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 15 of 18 Page ID #:15



     1             73.     Plaintiff is therefore entitled to an injunction restraining Defendant, its
     2      agents, employees, representatives, distributors and all persons acting in concert
     3      with them, from engaging in further acts of unfair competition.
     4             74.     DigitalBuyer is informed and believes and alleges thereon that
     5      Defendant’s conduct has been intentional and willful and in conscious disregard of
     6      Plaintiff’s rights and, therefore, Plaintiff is entitled to exemplary damages or
     7      punitive damages under California Civil Code Section 3294 in an amount
     8      appropriate to punish Defendant and to make an example of Defendant to the
     9      community at large.
   10                                   VII. PRAYER FOR RELIEF
   11             WHEREFORE, Plaintiff prays that judgment be entered in its favor and
   12       against Defendant as follows:
   13               1.     That the Court grant injunctive relief preliminarily and permanently
   14       enjoining      Defendant,    and    its   respective   employees,     officers,   agents,
   15       representatives, successors, assigns, and all others acting in concert with them or
   16       participation with Defendant to whom notice of the injunction is given by personal
   17       service or otherwise from:
   18                      a.    Using the DURABOX mark or any other mark or indicator of
   19       source that is identical or confusingly similar to Plaintiff’s DURABOX trademark
   20       in connection with the production, manufacturing, marketing, advertising,
   21       promotion, distribution, offering for sale, or selling of tool boxes of metal, empty;
   22       tool and tool accessory boxes made of metal sold empty and parts and fittings
   23       therefor; tools chests of metal sold empty; or any other products related or similar
   24       thereto; and
   25                      b.    Performing any acts or using any other trademarks, trade dress,
   26       names, designations, images, photographs, words, devices, or phrases that are
   27       likely to confuse, deceive, or otherwise mislead the trade or public into believing
   28       that Defendant and Plaintiff are the same or are in some way connected, that
10763131                                                  15

                                        COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 16 of 18 Page ID #:16



     1      Plaintiff is a sponsor or supplier to Defendant, or that Defendant’s products or
     2      services originate from or are somehow connected or associated with Plaintiff, or
     3      sponsored, endorsed, or authorized by Plaintiff;
     4              2.   That the Court order cancellation of Defendant’s U.S. Trademark
     5      Registration No. 5958465 for the mark DURABOX under Section 37 of the
     6      Lanham Act, 15 U.S.C. § 1119;
     7              3.   That the Court order Defendant to file with the Court and serve on
     8      Plaintiff within 30 days after service of an injunction, a report in writing, under
     9      oath, setting forth in detail the manner and form in which Defendant has complied
   10       with the injunction;
   11               4.   That the Court order Defendant to deliver to Plaintiff for destruction
   12       all Infringing Products or other products marketed and sold under the DURABOX
   13       mark or any other confusingly similar mark or name;
   14               5.   That the Court find that Defendant’s infringement and other acts
   15       alleged herein be deemed willful and intentional, and engaged in with conscious
   16       disregard of Plaintiff’s rights, and with the intent to cause confusion among the
   17       consuming public;
   18               6.   That the Court order the Defendant to provide an accounting of all
   19       profits, monies and advantages that Defendant has obtained by reason of its
   20       wrongful conduct;
   21               7.   That the Court order Defendant to pay Plaintiff monetary damages for
   22       the harm resulting from infringement of Plaintiff’s DURABOX trademark, and for
   23       unfairly competing, in an amount to be determined at trial;
   24               8.   That the Court order Defendant’s damages to be trebled and that this
   25       case be found exceptional and that Defendant be ordered to pay Plaintiff its
   26       attorneys’ fees and costs under 15 U.S.C. § 1117;
   27               9.   That the Court order Defendant to pay Plaintiff restitution for
   28       violation of California Business & Professions Code Sections 17200, 17500 et
10763131                                              16

                                    COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 17 of 18 Page ID #:17



     1      seq., and enjoin Defendant from further acts of unfair competition under the terms
     2      thereof;
     3                 10. That the Court order Defendant to disgorge and restore to Plaintiff all
     4      money or profits and property acquired by means of Defendant’s unfair
     5      competition with Plaintiff under California Business and Professions Code Section
     6      17203, and enjoin Defendant from further acts of unfair competition under the
     7      terms thereof;
     8                 11. That the Court order Defendant to pay exemplary damages or punitive
     9      damages under California Civil Code Section 3294 in an amount appropriate to
   10       punish Defendant and to make an example of Defendant to the community at large;
   11                  12. That the Court grants such other and further relief as it deems just and
   12       proper.
   13

   14       DATED: July 13, 2020                FULWIDER PATTON LLP
   15

   16
                                                By:
   17                                                 Gary M. Anderson
   18                                                 Attorneys for Plaintiff
                                                      Digital Marketing Corp. d/b/a DigitalBuyer
   19
            Of Counsel:
   20
            Atul R. Singh (pro hac vice pending)
   21       asingh@egsllp.com
            James M. Smedley (pro hac vice pending)
   22       jsmedley@egsllp.com
            Ellenoff Grossman & Schole LLPth
   23       1345 Avenue of the Americas, 11 Floor
            New York, New York 10105
   24       Telephone: (212) 370-1300
            Facsimile: (212) 370-7889
   25

   26

   27

   28

10763131                                                  17

                                       COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-06223-RGK-AFM Document 1 Filed 07/13/20 Page 18 of 18 Page ID #:18



     1                                DEMAND FOR JURY TRIAL
     2            Plaintiff demands a jury trial of all issues in the above-captioned action
     3
            which are triable to a jury.
     4

     5      DATED: July 13, 2020            FULWIDER PATTON LLP
     6

     7
                                            By:
     8
                                                  Gary M. Anderson
     9                                            Attorneys for Plaintiff
                                                  Digital Marketing Corp. d/b/a DigitalBuyer
   10

   11       Of Counsel:

   12       Atul R. Singh (pro hac vice pending)
            asingh@egsllp.com
   13       James M. Smedley (pro hac vice pending)
            jsmedley@egsllp.com
   14       Ellenoff Grossman & Schole LLPth
            1345 Avenue of the Americas, 11 Floor
   15       New York, New York 10105
            Telephone: (212) 370-1300
   16       Facsimile: (212) 370-7889
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

10763131                                              18

                                     COMPLAINT AND DEMAND FOR JURY TRIAL
